Citation Nr: 1500708	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1967 to June 1969.  The Veteran is in receipt of the Combat Infantryman Badge and the Purple Heart medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, increased the disability rating for the Veteran's service-connected PTSD to 50 percent disabling, effective September 2008.  The Veteran expresses disagreement with the current disability evaluation.  

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  

In April 2012, the Board remanded the above issues to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 



FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's service-connected PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, recurrent panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

2.  For the entire rating period on appeal, the Veteran's PTSD has been not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and inability to establish and maintain effective relationships.

3.  The Veteran is service-connected for PTSD, rated as 50 percent disabling, tinnitus, rated as 10 percent disabling, bilateral hearing loss, rated as 0 percent disabling, residuals of a shrapnel wound to the left wrist and forearm, including the associated scars, rated as 0 percent disabling, and residuals of a shrapnel wound to the left knee, including the associated scar, rated as 0 percent disabling.  The combined evaluation of the Veteran's service-connected disabilities is 60 percent.  

4.  The weight of the competent, probative, and credible evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for an increased rating in excess of 50 percent for PTSD have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  

In this case, in September 2008, the Veteran filed an untimely Notice of Disagreement with respect to the initial grant of service connection and assignment of a 30 percent disability rating for PTSD.  In this correspondence, the Veteran acknowledged the untimeliness of the Notice of Disagreement and requested that the case be re-opened.  Subsequently, in a letter dated in September 2008, the RO provided notice to the Veteran regarding what evidence was needed to re-open a previously denied claim.  While the Veteran's September 2008 correspondence was ultimately construed as a claim for an increased rating in the December 2008 rating decision, proper VCAA notice with respect to the increased rating claim was not provided to the Veteran until April 2009.  

In the April 2009 letter, the Veteran was provided notice regarding what information and evidence was needed to substantiate the claim, including what information and evidence must be submitted by the Veteran and what would be obtained by VA.  This notice also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores, 580 F.3d 1270.  Subsequent to the April 2009 notice, the claim for an increased rating was readjudicated by the RO in November 2009 and in June 2011.  Despite the insufficiency in the timing of proper VCAA notice, the Board finds the defect to be harmless, non-prejudicial error.  See Conway, 353 F.3d 1369.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include: service treatment records; post-service VA, Vet Center, and private treatment records; VA examination reports from June 2011 and March 2014; a VA supplemental medical opinion from September 2014; and the Veteran's statements.  

As mentioned above, the Veteran was afforded VA examinations in June 2011 and March 2014 in connection with the claim for an increased rating for PTSD.  In addition, a supplemental medial opinion was obtained in September 2014.  When VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and medical opinion, taken together, are found to be adequate for ratings purposes of the issue on appeal.  The VA examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the VA examiners addressed all the relevant rating criteria for rating PTSD, including the functional impact of the Veteran's PTSD upon his occupational and social functioning.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim. 

Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2014).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning of a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Court in Mauerhan v. Principi stated that "when evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupation and social impairment."  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Increased Rating for PTSD - Analysis

The Veteran contends that his PTSD has caused more severe symptomatology than that contemplated by the 50 percent disability rating currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the Veteran indicates that his PTSD has caused an emotional numbness, hyperarousal, and intrusive thoughts, resulting in impaired concentration and focus, panic attacks, and social withdrawal and isolation.  

After a review of the evidence of record, lay and medical, the Board finds that, for the entire rating period under appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, recurrent panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, consistent with a 50 percent rating under Diagnostic Code 9411, and that an increased rating in excess of 50 percent is not warranted.  38 C.F.R. § 4.130.  

The record contains many treatment records encompassing the Veteran's course of treatment during the appeal period.  These records, taken together, describe a consistent picture of the Veteran's disability as manifested by his PTSD symptoms.  As such, the Board will summarize the Veteran's treatment records noting the course of the Veteran's PTSD symptoms during the appeal period, and any significant deviations during this period.  See Gonzales, 218 F.3d 1378.
  
In a November 2007 VA treatment record, the VA clinician indicated the Veteran presented with a reactive affect; speech with normal rate, rhythm and volume; good memory; fair judgment; fair eye contact; cooperative personality; and difficulty maintaining social relationships.  The VA clinician also indicated the Veteran denied delusions, hallucinations, and suicidal ideations.  The VA clinician assigned a GAF score of 60.  

In a November 2008 letter, R.G., a Vet Center clinician, indicated that the Veteran reported symptoms of nightmares, anxiety, depression, intrusive thoughts, emotional distance, and social isolation.  R.G. indicated that the Veteran's PTSD had not improved since beginning treatment in 2006, and his symptoms remain unchanged.  R.G. indicated that the Veteran presented with chronic and severe PTSD, and assigned a GAF score of 55.  

In a June 2009 private psychological examination report, the private clinician indicated the Veteran presented with impaired judgment, impaired abstract thinking, disturbances of mood and motivation, emotional anesthesia, chronic sleep impairment, intrusive thoughts, hyperarousal, hypervigilance, and social avoidance.  The private clinician indicated that while the Veteran maintains a relationship with his four sons, he is unable to develop relationships in the present.  The private clinician indicated that the Veteran presented with severe and chronic PTSD, and assigned a GAF score of 45.  

In the June 2011 VA examination report, the VA examiner indicated the Veteran presented with a flattened affect, disturbances of motivation and mood, mild memory loss, recurrent intrusive thoughts, avoidance of triggering stimuli, hyperarousal, mood swings, and social isolative behavior.  The VA examiner indicated that, while the Veteran had difficulty in establishing social relationships, he was currently dating and maintained relationships with his four sons and two siblings.  The VA examiner further indicated that Veteran presented with normal speech, appropriate personal appearance and hygiene, intact judgment and abstract thinking, intact memory, and independence with activities of daily living.  The VA examiner concluded that the Veteran's symptoms manifested in occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 53-58.  

In a November 2011 letter, R.G., the Vet Center clinician referenced above, indicated the Veteran presented with disturbances in mood and motivation, chronic sleep impairment, anxiety, emotional numbing, anger, intrusive thoughts, social avoidance, and difficulty in establishing and maintaining effective work and social relationships.  R.G. indicated that the Veteran's PTSD had not improved since beginning treatment in 2006, and his symptoms remain unchanged, as R.G. also had indicated in his November 2008 letter.  Similarly, R.G. indicated that the Veteran presented with chronic and severe PTSD; however, R.G. assigned a GAF score of 45, a decrease from the score of 55 assigned in November 2008.  

VA treatment records from June 2011 through August 2014 demonstrate a consistent symptomology presentation.   Collectively, these VA treatment records indicate the Veteran presented with flattened affect, disturbances of motivation and mood, chronic sleep impairment, social avoidance, emotional numbness, and hypervigilance.  Collectively, these VA treatment records also indicate the Veteran presented with fair judgment, good eye contact, a goal-oriented thought process, and spontaneous and fluent speech.  Additionally, these VA treatment records indicate the Veteran consistently denied delusions, hallucinations, and suicidal ideations.  The Veteran's appearance and personal hygiene was described during this period as ranging between casual to well-groomed.  The severity of the Veteran's panic attacks was described during this period as ranging between occurring monthly to occurring every few days.  GAF scores during this period were 55 (October 2011), 55 (March 2012), 54 (October 2012), and 54 (September 2013).  

In a June 2013 private psychiatric examination report, the private clinician indicated the Veteran presented with a flattened affect, strong anxiety, judgment affected by mood, chronic sleep impairment, difficulty concentrating, and social avoidance and withdrawal.  The private clinician indicated that the Veteran maintains relationships with his siblings and three of his sons, but does not communicate with them often.  The private clinician also indicated that the Veteran demonstrated good personal hygiene for the appointment, but reported a decreased interest in maintaining proper hygiene.  The private clinician further indicated that the Veteran presented with normal speech patterns and good cognitive skills, and denied delusions, hallucination, suicidal ideation, and obsessional rituals.  The private clinician assigned a GAF score of 50.  

In a September 2013 VA treatment record, the VA clinician indicated the Veteran presented with an unkempt personal appearance, rapid and pressured speech, anxious affect, chronic insomnia, social isolation, and being easily angered.  The VA clinician indicated that the Veteran maintained relationships with three of his sons and a few friends.  The VA clinician further indicated that the Veteran presented with good judgment and denied delusions, hallucinations, suicidal ideations, and unprovoked irritability.  

In a September 2013 Vet Center treatment record, the Vet Center clinician indicated that the Veteran reported being easily angered, lonely, and detached emotionally from family and friends.  The Vet Center clinician indicated the Veteran wanted to date, but the Veteran felt he lacked the interpersonal skills to connect in an appropriate manner.  Subsequent Vet Center treatment records from the same Vet Center clinician indicate that the Veteran feels detached emotionally, and has a strained relationship with one of his sons.  However, the Veteran indicated that he wanted to reconnect with his estranged son, and sought help to do so from his son with whom he has a close relationship.  The Vet Center treatment records indicate the Veteran denied suicidal ideations, was attentive to others during group sessions, presented with an appropriate affect, spoke with goal-directed speech, and was consistently oriented to person, place, and time, 

In the March 2014 VA examination report, the VA examiner indicated the Veteran presented with a flattened affect, frequent panic attacks (occurring more than once a week), disturbances of motivation and mood, chronic sleep impairment, mild memory loss, emotional numbness, decreased concentration, social isolation, and avoidance of triggering stimuli.  The VA examiner indicated that the Veteran had maintains relationships with his siblings, but does not communicate with them often.  He also maintains relationships with three of his sons, but feels closer to his grandchildren.  The Veteran also attends a weekly veteran support group, which the VA examiner indicated was enjoyable for the Veteran.  The VA examiner further indicated that the Veteran denied suicidal ideation and presented with speech that was spontaneous, unpressured, and coherent; fair judgment; and a thought process that was linear, goal-oriented, and relevant.  The VA examiner assigned a GAF score of 57.  

In a September 2014 VA addendum opinion, the VA examiner who performed the March 2014 examination indicated that, while the Veteran was dressed appropriately for the VA examination, the Veteran reported neglect of personal appearance and hygiene in his daily routine.  The VA examiner further indicated that, while the Veteran demonstrated irritability, the Veteran did not demonstrate impaired impulse control or episodes of unprovoked irritability with violent behavior.  In conclusion, the VA examiner determined the Veteran's symptoms manifested in occupational and social impairment with reduced reliability and productivity.  

In weighing the evidence, the Board finds that for the entire rating period under appeal, the Veteran's PTSD has been manifested by flattened affect, recurrent panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, which more closely approximate a 50 percent disability rating.  The Veteran's PTSD has been noted to be uniformly manifested in symptoms of emotional numbness, social avoidance, and intrusive thoughts for the entire rating period under appeal.  Moreover, the Veteran's PTSD has resulted in recurrent flashbacks and nightmares that have resulted in restlessness with impaired concentration and focus.    

As noted above, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  The lowest GAF assigned to the Veteran's psychological profile during the rating period on appeal was 45, which was assigned on two separate occasions, once in June 2009 and once in November 2011.  However, most of the GAF scores assigned to the Veteran's psychological profile during the rating period on appeal were between 50 and 58.  A GAF score from 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  In this regard, a GAF score between 50 and 58 is consistent with the criteria for a 50 percent rating.  

In several lay statements, including testimony at the December 2011 Board hearing, the Veteran has reported anxiety, mood swings, difficulty concentrating, and social isolation.  In his March 2013 application for Social Security benefits, the Veteran indicated experiencing ruminations and recurrent nightmares, which create feelings of hypervigilance, anger, anxiety, and paranoia.  The Veteran also reported decreased concentration and memory with a decreased ability to follow instructions and complete tasks.  Finally, the Veteran reported a decreased interest in hobbies, decreased ability to get along with other, a decreased attention to personal appearance and hygiene, and social avoidance and isolation.  

In the June 2011 VA examination, the VA examiner indicated that the Veteran's symptomatology more nearly approximated reduced reliability and productivity, which meets the criteria for a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  In forming this opinion, the VA examiner noted and considered the symptoms reported by the Veteran as indicated above.  A review of the treatment records subsequent to the June 2011 VA examination reveal a consistent disability picture since the June 2011 examination with no indication of worsening symptoms.  In addition, following VA examination in March 2014, a separate VA examiner also opined that the Veteran's symptomatology more nearly approximated reduced reliability and productivity.  As such, the Board finds that during the entire rating period under appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating the criteria required for a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.  

The weight of the evidence demonstrates that the criteria for an increased rating in excess of 50 percent for the Veteran's service-connected PTSD have not been met for the entire rating period under appeal.  Specifically, during the appeal period, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals with interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression; spatial disorientation; or an inability to establish effective relationships, as required for a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

In reviewing the criteria for a 70 percent rating and determining whether an evaluation in excess of 50 percent is warranted, evidence of record indicates the Veteran's neglect of personal appearance and hygiene.  A June 2013 private examination report indicates that the Veteran, while appropriately groomed for the examination, would go days without showering.  In the March 2013 application for Social Security benefits, the Veteran indicated a decreased attention to personal appearance and hygiene.  A September 2013 VA treatment record indicates that the Veteran was unkempt.  The March 2014 VA examination report indicates that the Veteran presented "casually yet cleanly dressed," yet reported neglect of personal appearance and hygiene.  In a September 2014 addendum medical opinion, the VA examiner further explained that the Veteran was appropriately dressed for the weather, but his clothes were rumpled and his hair was uncombed.  Additionally, the VA examiner indicated that the Veteran reported he would only shower and change his clothes a couple times per week. 

In further review of the criteria for a 70 percent rating, a June 2009 private psychological examination report indicates that the Veteran is unable to establish and maintain effective relationships.  Further, an April 2013 private examination report by the same psychologist indicated that the Veteran was concerned about the loss of impulse control.  

While neglect for personal appearance and hygiene, inability to establish and maintain effective relationships, and impairment of impulse control (such as unprovoked irritability with periods of violence) are all criteria listed for the higher 70 percent rating under Diagnostic Code 9411, the evidence of record, viewed in its entirety, does not demonstrate symptomatology that more nearly approximates the 70 percent disability level.  Regarding the Veteran's personal appearance, despite the evidence listed above, VA treatment records between 2007 and 2014, as well as the June 2011 VA examination report, indicate that the Veteran consistently presented with appropriate dress and appearance.  

Regarding the Veteran's ability to establish and maintain effective relationships, despite the evidence listed above, the majority of the remaining evidence indicates that the Veteran is able to establish and maintain effective relationships, but has difficulty in doing so, indicative of a less severe disability profile.  The weight of the evidence indicates the Veteran maintained a 30-year marriage until his wife passed away in 2001, and currently maintains relationships with his siblings, most of his children, grandchildren, and a few friends.  While the Veteran has a strained relationship with one of his sons, Vet Center treatment records reflect the Veteran's desire to reconnect with his son.  Vet Center treatment records also indicate a desire to pursue romantic relationships.  In addition, the Veteran attends a weekly support group for veterans.  

Regarding the Veteran's impulse control, despite the evidence listed above, none of the other treatment or examination reports indicates impairment in the Veteran's impulse control.  In a September 2013 VA treatment record, the VA clinician denied the presence of unprovoked irritability.  In the September 2014 addendum medical opinion, the VA examiner specifically denied the Veteran's presentation with impaired impulse control, indicating instead that the Veteran tended to react with anger to specific triggers, rather than engaging indiscriminately when unprovoked.  

In addition, the evidence of record demonstrates that the Veteran has consistently presented without any of the other symptoms listed as criteria for the 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  While the presence or absence of these symptoms is not determinative, the Board finds that the lack of these symptoms to be reflective of the current severity of the Veteran's symptomatology.  The evidence of record reflects that the Veteran has consistently presented with a normal speech pattern that is spontaneous, fluent, and coherent, as opposed to illogical, obscure, or irrelevant.  The record also contains no reports of suicidal ideation, obsessional rituals which interfered with routine activities, spatial disorientation, or near continuous panic or depression affecting the ability to functional independently, appropriately, and effectively.  Further, the evidence reflects the Veteran's consistent presentation with linear, goal-directed thought processes, and fair to good judgment.  Based on the above, the Board finds that the Veteran's symptomatology does not more approximately meet the criteria for the higher 70 percent rating for PTSD under Diagnostic Code 9411 for any period.  38 C.F.R. §§ 4.3, 4.7.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 50 percent for PTSD for any period, and the claim must be denied.  Because a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or the "combined effect" of multiple service-connected disabilities that result in a "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presentation demonstrates a disability profile that is not adequately captured by the schedular ratings for the service-connected disabilities.  

The Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested in emotional numbness, hyperarousal, and intrusive thoughts, indicating such symptoms as flattened affect, recurrent panic attacks, impaired concentration and focus, disturbances of motivation and mood, sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  

The GAF scores in the DSM-IV are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all of the Veteran's PTSD symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  There remains no PTSD symptom or impairment that is not explicitly contemplated by the schedular rating criteria, or rated like or similar to the schedular rating criteria, and that has not been considered in the overall assessment of occupational and social impairment as reflected by the GAF scores assigned, which the Board has weighed and considered in determining the appropriate ratings to assign in this case for the respective periods.  

Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, and in the absence of exceptional factors associated with the Veteran's PTSD, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU - Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation.  Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Entitlement to a TDIU - Analysis

In his claim for entitlement to a TDIU, the Veteran reported that he last worked in May 2010, when he worked as a bonds trader.  The Veteran indicated that he is unable to work due to service-connected PTSD.  The Veteran has not contended that he is unable to work due to any of the other service-connected disabilities.  The evidence of record indicates the Veteran graduated from high school in 1966 and completed two semesters of a college education prior to enlisting in the service.  See March 2014 VA Examination Report p. 5.  The Veteran returned to college following service separation, but did not graduate.  Id. 

Service connection is in effect for PTSD, rated as 50 percent disabling, tinnitus, rated as 10 percent disabling, bilateral hearing loss, rated as 0 percent disabling, residuals of a shrapnel wound to the left wrist and forearm, including the associated scars, rated as 0 percent disabling, and residuals of a shrapnel wound to the left knee, including the associated scar, rated as 0 percent disabling.  The combined evaluation of the Veteran's service-connected disabilities is 60 percent.  

The combined schedular rating criteria for consideration of a TDIU under 38 C.F.R. 
§ 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted for any period, in that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.

Evidence in favor of entitlement to a TDIU is found in the Veteran's statements and an April 2013 private psychological examination report.  In several lay statements, including testimony during the November 2011 Board hearing, the Veteran indicated that he is unable to secure or follow substantially gainful employment due to his service-connected PTSD.  The Veteran indicated that his PTSD is manifested by a decreased ability to concentrate, focus, and retain new information.  As a result, the Veteran made significant errors at work, was isolative, and experienced mood swings, which led to termination from his employer in May 2010.  While evidence of record reflects that the Veteran stopped working May 2010, this action has been alternatively characterized as a mutual termination, a resignation, and the result of a corporate downsize.  

An April 2013 private psychological examination report indicates that the Veteran reported being unable to secure employment due to manifestations associated with PTSD, anxiety, and depression.  The private psychologist indicated that the Veteran experiences poor motivation, mood impairment, and difficulties with attention, focus, and concentration.  The private psychologist further indicated that the Veteran is socially isolative, suspicious of others, and unable to work in a collaborative group environment.  Finally, the private psychologist indicated the Veteran is unable to withstand the rigors and demands of employment in any work setting, and incapable of retaining or sustaining occupational success. 

Evidence against a finding of entitlement to a TDIU is found in VA examination reports from June 2011 and March 2014, and the September 2014 VA supplemental medical opinion.  In the June 2011 VA examination report, the VA examiner indicated that the Veteran's psychiatric symptoms were insufficient to prevent the Veteran from being able to work.  The VA examiner further indicated that, despite the Veteran's difficulty with memory and concentration, the Veteran was not exhibiting any symptoms that would prevent him from functioning in a full-time employment setting or impact his capacity for employment.  As a result, the VA examiner determined that the Veteran's PTSD symptomatology manifested in a reduced reliability and productivity in occupational functioning.  

In the March 2014 VA examination report, the VA examiner indicated that the Veteran reported not able to secure a new job due to his age and the bond trading industry's increased reliance on computers, which provided anxiety for the Veteran.  The VA examiner further indicated that the Veteran was able to maintain an active work life until May 2010, and there was no indication of worsening in the severity of the Veteran's symptoms since the June 2011 VA examination.   In the September 2014 supplemental medical opinion, the VA examiner indicated that the Veteran's PTSD symptomatology manifested in a reduced reliability and productivity in occupational functioning.  

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal knowledge of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown. 7 Vet. App. 429, 433 (1995).  The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiner and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean, 13 Vet. App. at 448-49.  

While the Board acknowledges that review of the claims file is not required, a medical examiner's review of the claims file may heighten the probative value of an opinion, as the claims file generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and treatment records, but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, material pertaining to claims for conditions not currently at issue, and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the Board has taken the medical opinions, both favorable and unfavorable to the Veteran's claim, into consideration and finds that the opinions provided by the June 2011 and March 2014 VA examiners are more probative than that provided by the April 2013 private psychologist.  

The April 2013 private psychologist's opinion submitted by the Veteran appears to provide positive support for his TDIU claim; however, the Board finds the opinion to be of less probative weight because it is based on an incomplete factual assessment.  The private psychologist indicated that five hour-long examinations were performed in May and June 2009 in connection with the Veteran's increased rating claim.  However, there is no indication that the private psychologist examined the Veteran in April 2013.  The private psychologist refers to the June 2009 examination as being the Veteran's last examination.  Additionally, the March 2014 VA examination report indicates the Veteran was treated by the private psychologist on six or seven occasions, and stopped seeking treatment from the private psychologist after the Veteran stopped working in 2010.  This leads the Board to conclude that no additional in-person examination was conducted in April 2013.  

Additionally, the April 2013 private psychologist did not review the Veteran's claims file prior to formulating the opinion.  While a review of the Veteran's claims file is not required, the private psychologist's opinion is inconsistent with other medical evidence of record.  The April 2013 private opinion discusses symptomatology consistent with other evidence of record; however, the private opinion's assessment of the severity of the Veteran's symptoms is inconsistent with contemporaneous VA treatment records and private reports contained within the claims file.  Most notably, the private psychologist reported a GAF score of 45 indicating severe symptoms, the same score assigned in the private psychologist's June 2009 opinion.  However, between March 2012 and March 2014, roughly a year prior to, and subsequent to, the April 2013 private opinion, GAF scores assigned to the Veteran's symptomatology ranged between 50 and 57, indicating moderate severity.  Further, as discussed above, while the April 2013 opinion references the Veteran's concern about a loss of impulse control, this concern is not referenced in any other treatment record or examination report.  

In contrast, the June 2011 and March 2014 VA examiners' opinions were based upon a more comprehensive factual assessment.  Both VA examiners reviewed the Veteran's claims file, conducted in-person interviews and examinations of the Veteran, and reported a history of the Veteran's symptomatology consistent with contemporaneous VA treatment records.  Both VA examiners found the Veteran's PTSD symptomatology to manifest to a degree of impairment resulting in reduced reliability and productivity in occupational and social environments.  The Board finds that the VA examiners' medical opinions are based on a more comprehensive review of the Veteran's medical history and current complaints.  As such, the VA examiners' opinions are more probative than the opinion given by the private psychologist.  

The Board finds that the weight of the evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and a TDIU is not warranted.  The Board acknowledges the Veteran's contentions that his service-connected PTSD renders him unemployable.  However, the weight of the competent and probative medical evidence of record does not support a finding of unemployability due to service-connected PTSD. 

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An increased rating in excess of 50 percent for PTSD is denied.  

Entitlement to TDIU is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


